Citation Nr: 1641346	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an effective date prior to April 19, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.



REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946.  He died in February 2013, and the appellant is his surviving spouse.  The appellant has been accepted as a substitute claimant for purposes of processing the claims to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  See September 2015 Substitution Memo, September 2015 Letter to Appellant.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective April 19, 2011.  A subsequent October 2012 RO rating decision increased the disability rating for the Veteran's service-connected PTSD to 70 percent, effective April 19, 2011.  

In September 2015, the Board remanded the claims for additional development.  The case has since been returned to the Board for further appellate review.

On May 17, 2016, the Board issued a decision dismissing the claim for an increased evaluation for PTSD and remanding the effective date issue to the Agency of Original (AOJ) so that additional evidence referenced by the appellant's attorney could be associated with the file.  For the reasons expressed below, the Board is vacating its May 17, 2016, decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The May 17, 2016, Board decision dismissed a claim for an increased evaluation for PTSD and remanded a claim for an earlier effective date for the grant of service connection for PTSD.  

2.  VA was in constructive possession of additional evidence that was not available for the Board to review when the May 17, 2016, decision was issued.  

3.  In a September 2015 statement, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that they wanted to withdraw the appeal for the issue of entitlement to a higher initial evaluation for PTSD.

4.  The Veteran's original claim for service connection for PTSD was received on April 30, 2004.

5.  The RO denied the Veteran's claim for PTSD in a December 2004 rating decision.  The evidence of record at the time of the decision showed that the Veteran had a diagnosis of PTSD based on his reported combat experience, but there was no evidence corroborating his claimed in-service stressors.  

6.  Additional relevant service department records that were in existence at the time of the December 2004 rating decision have been received.  Those records corroborate the Veteran's in-service stressors.  

CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on May 17, 2016, have been met.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.904 (2015). 

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to a higher initial evaluation for PTSD.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for an effective date of April 30, 2004, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. 
 § 20.904 (2015). 

As mentioned above, on May 17, 2016, the Board dismissed the appellant's claim for an increased evaluation for PTSD and remanded the claim for an earlier effective date for the grant of service connection for PTSD.  The Board's remand directed the AOJ to request evidence that had been referenced in May 2016 correspondence as an attachment, but had not been received.  Subsequently, the evidence was uploaded into VBMS. The evidence was in VA's constructive possession as of May 17, 2016, but was not available for the Board to review in VBMS at that time.  Therefore, the Board will vacate the May 17, 2016 decision, and enter a new decision addressing the claims on appeal as if the prior decision had not been rendered.


Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In September 2015, the appellant's representative submitted a statement indicating that they wanted to withdraw the appeal for the issue of entitlement to a higher initial evaluation for PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.


Effective Date for the Grant of Service Connection for PTSD

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As will be discussed below, the Board is granting an earlier effective date of April 30, 2004, for entitlement to service connection for PTSD.  This is a full grant of the benefits requested by the appellant and her representative.  Given the favorable disposition, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

In this case, the Veteran filed his original claim for service connection for PTSD on April 30, 2004.  The RO sent him a letter requesting that he provide details of his in-service stressors, but he did not respond to that request.  His DD-214 indicated that he was a heavy truck driver for the 1024th Engineer Treadway Bridge Company and that he served in the European Theater of Operations (ETO) from March 1945 to June 1945.  None of his medals or awards specifically denoted combat.  His service treatment records and service personnel records were unavailable and presumed to have been destroyed during a fire at the National Personnel Records Center (NPRC) in 1973.  

An April 23, 2004, VA treatment record shows that the Veteran reported that he was a combat veteran in the European theater during World War II and that he had multiple combat experiences, including seeing other soldiers killed in front of him.  He was diagnosed with PTSD related to those combat experiences.  

In a December 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD, finding that there was insufficient evidence that an in-service stressor had occurred.  He was provided notice of that decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the December 2004 decision was final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

On April 19, 2011, the Veteran filed an application to reopen his claim for service connection for PTSD.  A June 2011 VA examination was conducted, and the Veteran reported that he was a combat engineer and served in Czechoslovakia during World War II.  He also indicated that his unit was attacked, that two other soldiers in his group were killed, and that he feared for his life.  The examiner diagnosed the Veteran with PTSD and opined that his symptoms were related to his combat experiences during World War II.  

The Board notes that a change in the law liberalized, in certain cases, the evidentiary standard for establishing the occurrence of an in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (final rule) (codified at 38 C.F.R. § 3.304(f)(3).  

In a July 2011 rating decision, the RO granted service connection for PTSD effective from April 19, 2011, which was the date of the Veteran's claim to reopen.  

The appellant and her representative have argued that an earlier effective date of April 30, 2004, is warranted based on the receipt of additional, relevant service records.  They have provided a copy of the "Story of the 97th Infantry Division," which was a booklet published by the Information and Education Division of the European Theater of Operations, United States Army.  This booklet was printed in Paris in 1945 and made available to soldiers to mail home.  See www.lonesentry.com/gi_stories/index.html.  The booklet indicates that, in April 1945, the Veteran's unit assisted the 322nd Engineer Battalion by constructing five treadway bridges, two infantry support bridges, and six infantry support rafts; repairing two blown bridges and planking one railroad bridge; and clearing mine fields.  It was noted that, at times, they fought as infantrymen to accomplish their mission.  

The appellant and her representative have also submitted a copy of General Order 33, which is listed on the Veteran's DD-214.  See September 2015 correspondence, Exhibit B.  This order indicates that the Veteran served in a combat zone, but does not verify that he engaged in combat.  

In May 2016, the appellant's representative submitted copies of unit histories for the 1024th Engineer Treadway Bridge Company.  These documents appear to have been declassified in 1946 and indicate that trucks were sent to the 124th Armored Engineers for the construction of a treadway bridge across the Wupper River.  The bridge was constructed under fire and was completed in April 1945.  One soldier was killed by enemy fire, and another was seriously wounded as a result of a direct hit on a bridge truck.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, newly discovered service records can serve as a basis for providing an earlier effective date under 38 C.F.R. § 3.156(c).  That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  In this way, when 38 C.F.R. § 3.156(c) is invoked, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  See also, Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

Recently, in Emerson v. McDonald, the United States Court of Appeals for Veterans Claims (Court), further clarified that VA must reconsider a claim when relevant service records are received any time after the original denial.  Emerson v. McDonald, 2016 WL 4246995, at *7 (Aug. 10, 2016).  In Emerson, PTSD was originally denied because of the lack of a verified stressor and was later granted based on a change to the requirements regarding the verification of in-service stressors, as codified at 38 C.F.R. § 3.304(f)(3).  After the decision granting service connection, the appellant submitted newly discovered service records that were relevant to his claim and argued that he was entitled to an effective date relating back to his original claim.  The Court found that the plain language of § 3.156(c)(1) required VA to reconsider the appellant's original claim for PTSD even though it had been later granted.  See, id. at *7.  

The facts of Emerson are similar to this case.  The Veteran's claim for PTSD was originally denied because the RO found there was insufficient evidence to verify his in-service stressors.  Although service connection for PTSD was later granted based on a change in law regarding those requirements, VA is still obligated to reconsider the original claim when relevant service records are received.  In this case, the appellant has submitted service records that existed and had not been associated with the claims file when VA first decided the claim in 2004.  Resolving reasonable doubt in the appellant's favor, the Board finds that these documents corroborate the Veteran's reported in-service stressors.  

Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  In this case, the evidence indicates that the Veteran met the criteria for service connection for PTSD since April 30, 2004 (the date the previously decided claim was received).  Therefore, the Board finds that an effective date of April 30, 2004, is warranted for the grant of service connection for PTSD.  

Because the Board is granting the benefits requested by the appellant based on application of 38 C.F.R. § 3.156(c), it need not address the appellant's arguments regarding 38 C.F.R. § 3.114, and CUE in the December 2004 rating decision.  


ORDER

The May 17, 2016, Board decision is vacated.

The appeal for the issue of entitlement to a higher initial evaluation for PTSD is dismissed.

Entitlement to an earlier effective date of April 30, 2004, for the award of service connection for PTSD is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


